DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are persuasive in part.
First, the examiner acknowledges the corrected ADS, and the change in the benefit claim to the provisional application.
Second, the Substitute Specification is NOT accepted by the examiner, as apparently introducing new matter into the disclosure, as detailed below.
Third, the drawing changes are NOT accepted by the examiner, as apparently introducing new matter into the disclosure, as detailed below.
Fourth, the new abstract overcomes the objection to the abstract, which is withdrawn.
Fifth, regarding the rejection under 35 U.S.C. 112(a), applicant argues:
“Thus, it is respectfully submitted that the formal drawings to be filed will cure this matter and overcome the §112(a) rejection, in view of the above comments regarding the formal drawings.”

However, the new FIG. 4 is not accepted by the examiner because it would apparently introduce new matter into the disclosure.  Moreover, issues as detailed in paragraph 10 of the previous Office action were deeper and more complex than the mere provision of an additional drawing sheet would apparently be capable of curing, relating also to both function and structure(s) of the claimed components.
Sixth, regarding the rejections under 35 U.S.C. 112(b), these are in large measure overcome by applicant’s amendments, with remaining and new issues dealt with below.
Seventh, regarding the rejections under 35 U.S.C. 103, while the examiner changes the rejection (in view of the clarifying/distinguishing claim amendments) to use a new single secondary reference, the examiner addresses some of applicant’s arguments (that are still relevant to the new rejection) below:
Applicant argues:
“As the Examiner conceded, however, Lee makes no mention of a generator in the disclosure. Instead, Lee teaches alternators 80 but, as shown above, the alternators are connected to a battery pack 10 by way of a charging controller 11. Moreover, the alternators 80 supply alternating current (AC) to the battery pack 10, not direct current (DC) as in the generator recited in the claims.”

The examiner is not aware of the “conce[ssion]” that applicant is referring to, and he merely notes that Lee (KR, ‘429) mentions and shows, repeatedly, “alternators 80”, and it has been well-known for over a half of a century that alternators ARE a type of AC generator.  See the Gilchrist literature from 1947 cited herewith.  Moreover, applicant does not apparently claim “direct current (DC)” generators, or possibly even specifically disclose them in the specification, but rather only claims e.g., any kind of belt driven “generator” (e.g., whether AC or DC), so applicant’s arguments are apparently not commensurate with the scope of the claims.
Moreover, the claimed “inverter” is shown by the “Inverter/Charger (DC/AC)”  e.g., in FIGS. 2, etc. of the newly applied secondary reference, Olsen (2011/0109158), as used in the 103 rejection herein, so applicant’s arguments as to the inverter are also not persuasive.
Lastly, new claims 8 to 10 apparently have 112(a), description requirement, issues, as detailed herein below, and are also rejected on art.
Accordingly, applicant’s arguments are not persuasive in these respects.
Drawings
The drawings were received on 16 March 2022.  These drawings are NOT accepted, as apparently introducing new matter into the disclosure.
For example, it was not previously disclosed that the Level 2 charge cable (112) extends from the generator to the charge box and then from the charge box to the inverter and/or to the charge input, rather than extending “directly” into the inverter from the belt driven generator (see published paragraph [0035]; see also published paragraph [0029] for the definition of “directly”).  Moreover no Level 2 charge cable leading from the inverter to the charge input is apparently disclosed.  Moreover, no charge connection between the inverter and the secondary battery was apparently previously disclosed, with any implicit/unclear connection possibly being between the inverter and “backup batteries” (plural) at paragraph [0034].
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the respective connections (between claim elements) as recited in the claims, the primary battery, the charge input, etc. must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
(The Specification section is divided into three parts, I., II., and III., below:]
I. The substitute specification filed 16 March 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the substitute specification apparently adds new matter to the disclosure in i) the indication that the charging box apparently includes “a voltage regulator that produces pure sine wave grid equivalent direct current (DC) power”1 and ii) the identifying the secondary battery as the backup battery.  No indication is seen that the backup battery (which is referred to by the plural “batteries” at published paragraph [0034]) was or were the same as the “secondary battery”, with both terms being used e.g., at published paragraphs [0010] and [0036] and in original claim 1, and with an indefinite article (e.g., “a”) being used with introduction of the second term at each indicated paragraph or claim, suggesting to reader that an element that is not defined by previous recitations is being described by the second term.
II. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)2 and MPEP § 608.01(o)3.  Correction of the following is required: antecedent basis should be provided in the specification i) for the inverter having an “output” (claim 1), ii) for the inverter “output[ting] the charge” (claims 9 and 10), and iii) the charging port providing “charge output” received by the charge input (claim 1).
III. A substitute specification (including the claims and abstract) is required pursuant to 37 CFR 1.125(a) because the specification pages are not numbered consecutively starting with 1 as required by 37 CFR 1.52(b)(5), and because a portion of the text on the sixth specification page is single-spaced, which is not permitted by 37 CFR 1.52(b)(i).
A substitute specification must not contain new matter. The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Claim Objections
Claims 5, 6, and 8 are objected to because of the following informalities:  i) in claims 5 and 6 (four occurrences), “invertor” should apparently read, “inverter”; ii) claim 5 should end with a period (MPEP 608.01(m)); and iii) in claim 8, line 3, “stationery” should apparently read, “stationary”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 3, 5, 6, and 8 to 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has not described in the specification, in sufficient detail, the manner in which, or by what algorithm4 or steps/procedure5, the inverter of claims 1, 9, and 10 (and of claims depending therefrom) was operably and electrically connected between the generator and e.g., the charging port and/or the secondary battery and/or the charge cable and/or the charging box, and the interconnections of those components, so that the system and/or its claimed components would output “the charge[s]” and allow/permit the system components including the generator, inverter, charging box, charging port, charge cable, and charge input, to function in the manner claimed e.g., to supply power to an electric motor, in a vehicle.  Rather, applicant has apparently only described a desired result.
For example, it is apparently undescribed what structure applicant’s inverter is defined by, including its input(s) and/or output(s) and its functioning(s), how it operates, what voltage or current was inverted in the inverter (if any voltage or current was inverted) and under what conditions and between what parts/portions thereof such inversion took place, and how the generator, charging box, secondary battery, charging port, and charge input were connected by applicant to an inverter (e.g., presumably to one or more inputs and/or outputs), so that the inverter functioned as an inverter, if it did, by inverting an input (voltage or current) into an output (voltage or current), and thereby arrived at a functional zero-emission onboard charging system that supplied power to operate the vehicle.
In this respect, applicant argues that the generator recited in the claims supplies “direct current (DC)” (Remarks, page 15, dated 16 March 2022), apparently to the inverter, and the examiner understands that, in order to conventionally charge a rechargeable battery (i.e., the primary or secondary battery, in the claims6), a DC voltage greater than the battery terminal voltage must be applied to the battery terminals, so that a current of charge will flow (via potential gradient) into the battery.  Therefore, the generator (as argued by applicant) apparently supplied DC to the inverter, and conventional batteries would have apparently been charged by DC, so that the inverter apparently both received DC from the generator and supplied a DC charge output e.g., to the charging port, charge input, and/or battery.  What, then, did the inverter provided by applicant invert, so as to be and/or function as an inverter in/for the claim, what structure did applicant provide to accomplish this inversion, in the inverter, and how did applicant integrate the inverter into the system, in cooperation with the other system elements, to perform (if it did) the inversion in the context of supplying power to an electric motor?  Accordingly, the examiner believes that applicant has not provided, in sufficient detail, a description of the inverter, its operation (algorithm or steps/procedure for operation), and/or its integration into the system of connected components (including e.g., the generator, charging box, secondary battery, charging port, and charge input) that evidences, to those skilled in the art, possession of the claimed invention by the applicant, but has merely described e.g., a desired result.
To the extent that applicant may allege that the inverter was supplied with DC (from the generator, as per the Remarks of 16 March 2022), inverted the DC into AC, and then charged the battery/batteries with the AC e.g., fed through a charging port, a charge input, etc., then no such DC generator has apparently been described in sufficient detail by applicant, and no such algorithm or steps/procedure for charging e.g., a battery with an AC-type current (i.e., one that reverses direction, so that part of the time the current is flowing into the battery and part of the time the current is flowing out of the battery) has apparently been described in sufficient detail by applicant.  Accordingly, the examiner believes that applicant has not provided, in sufficient detail, a description of the inverter, its operation (algorithm or steps/procedure for operation, e.g., to effectively supply a charge to a battery) in conjunction with the generator and/or batteries, and/or its integration into the system that evidences, to those skilled in the art, possession of the claimed invention.
Regarding claim 8, applicant has apparently not previously described, in sufficient detail, the manner in which, or by what algorithm or steps/procedure, the charging box was configured to electrically connect to the charging port and to supply the charge to the charging port while the vehicle is stationary.  The examiner finds no (e.g., clear) basis for such a connection of the charging box and charging port as claimed, nor does he find description that might clarify the scope or intent of the claim, in the disclosure.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the invention as is now claimed.
Regarding claim 9, applicant has apparently not previously described, in sufficient detail, the manner in which, or by what algorithm or steps/procedure, the secondary battery was configured to receive the charge output from the inverter, with only the terminals of “backup batteries” (plural, rather than a single secondary battery as disclosed/claimed) apparently being indefinitely described as being provided with charge from the inverter.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the invention as is now claimed.
Regarding claim 10, applicant has apparently not previously described, in sufficient detail, the manner in which, or by what algorithm or steps/procedure, the charge cable was connected to an output of the inverter to receive an output of the charge from the inverter and a charge input was configured to receive the charge output from the same charge cable, with only a Level 2 charge cable being indefinitely described that extends directly into (not out of, as apparently claimed) the inverter, and another7 “charge cable” being associated with an unclear “direct charge input”, as described at published paragraph [0035].  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the invention as is now claimed.
Claims 1 to 3, 5, 6, and 8 to 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, e.g., in claim 1, lines 8ff, in claim 9, lines 7ff, and in claim 10, lines 7ff, the function(s)8, structure, connection(s), and operation(s)9 of the “inverter”, and what would or would not constitute an “inverter” in the claim context based on the teachings of the specification[10], is/are unclear, indefinite, and not reasonably certain[11] from the teachings of the specification.
In claim 1, lines 14 and 15, “charging port electrically connected to and configured to receive the charge from an output of the inverter” is fully indefinite and not reasonably certain from the teachings of the specification e.g., in that i) it is unclear what the charging port is structurally (e.g., what is it a “port” of, how is the “port” defined, etc.?) from the teachings of the specification, and it is unclear what “the charge from an output of the inverter” is referring to from the teachings of the specification, how the output is defined (e.g., does the output supply AC as is conventional for inverters, or might it supply DC, which is effectively not inverted?), with “the charge” also having insufficient antecedent basis.
In claim 1, lines 16 and 17, “charge input electrically connected to and configured to receive the charge output from the charging port” is fully indefinite from the teachings of the specification e.g., in that i) it is unclear what the charge input is structurally (e.g., what is it an “input” of, how is the “input” defined, etc.?) from the teachings of the specification, and it is unclear what “the charge output from the charging port” is referring to from the teachings of the specification, with “the charge” also having insufficient antecedent basis.
In claim 1, lines 17 and 18, in claim 9, line 9, in claim 10, line 12, and consequently throughout the claims, “the charge” has insufficient antecedent basis and is unclear from the teachings of the specification.  For example, in claim 1, does “the charge” refer to the “charge” from the at least one belt driven generator, the “charge” from the output of the inverter, or the “charge” output from the charging port?  In claim 9, line 9, does “the charge” refer to the “charge” from the at least one belt driven generator?  If so, it would appear that the inverter in the claim does not invert anything, at least from the teachings of the specification, because its output is apparently then identical to its input, making the claimed inverter unclear.  In claim 10, does “the charge” refer to the “charge” from the at least one belt driven generator, the “charge” from the inverter, or the “charge” output from the charge cable?
In claim 2, line 3, and in claim 6, line 6,  “the charge” has insufficient antecedent basis and is unclear.
In claim 5, line 6, “kilohertz” is (still) unclear and apparently incorrect in context (e.g., how is the battery said to have a frequency that it is somehow “rated” at, and what does the frequency of the battery represent?)
In claim 6, line 3, “the output of the inverter” is indefinite from the teachings of the specification (e.g., how is the “output” of the inverter particularly defined, does it only output AC, or might it output DC as well?)
In claim 6, line 4, “output the charge from the invertor to the charge input” is fully indefinite from the teachings of the specification (e.g., with “output” being unused in the specification, and the outputting of “the charge” being unclear in the claim).
In claim 6, line 6, “charging box” is indefinite and unclear from the teachings of the specification and the prosecution history, with applicant apparently (?) suggesting by attempted amendment12 that the charging box might (?) be something more or other than a simple box that is used to e.g., connect electrical components of a charging system, rendering its structure unclear.
In claim 6, lines 6 and 7, “the charge to the inverter that supplies the output of the charge to the secondary battery” is fully indefinite from the teachings of the specification, which does not apparently clarify any “output[s]” and it is unclear what “the charge” is referring to, both from the specification and from the claim context.
In claim 8, line 3, “to supply the charge to the charging port while the vehicle is station[a]ry” is fully indefinite from the teachings of the specification (e.g., which “[the] charge” is being supplied to the charging port, and where is this even described?)
In claim 9, lines 7 and 8, “output the charge” is indefinite because it is unclear (from the teachings of the specification) how the inverter would or might possibly output the same “[the] charge” that it had received, e.g., unless the inverter did nothing to the charge other than pass it through, in which case it would be unclear how the inverter was (in fact) an inverter, e.g., if it were not inverting charge, with “the charge” also having insufficient antecedent basis and being unclear.
In claim 9, line 9, a “secondary battery” is unclear because no primary battery is recited so i) it is unclear whether the claim requires only one battery or might require two batteries (to make the recited battery a “secondary” one), or whether it might be alleged that “secondary” is being used (in the claim) to require only one rechargeable battery, e.g., as “secondary” is often used in the art, although the specification does not make this use clear.
In claim 9, line 9, “the charge output from the inverter” is unclear, e.g., with the specification not defining or clarifying what charge (e.g., AC, DC, something else) might be output by the inverter
In claim 9, line 10, “the output charge” is indefinite from the teachings of the specification (e.g., which “charge” is this referring to specifically, with the specification apparently describing no “output” or even “output[ting]”).
In claim 10, line 9, “an output of the inverter” is unclear from the teachings of the specification (e.g., how is it defined, does it supply only AC, or might it supply DC, etc.?)
In claim 10, line 10, “an output of the charge from the inverter” because it is unclear what “the charge from the inverter” is referring to (from the teachings of the specification), with “the charge” also having insufficient antecedent basis and being unclear.
In claim 10, lines 11 and 12, “charge input electrically connected to and configured to receive the charge output from the charging cable” is indefinite from the teachings of the specification in that i) it is unclear what the charge input is structurally (e.g., what is it an “input” of, how is the “input” defined, etc.?) from the teachings of the specification, and it is unclear what “the charge output from the charging cable” is referring to from the teachings of the specification, with “the charge” also having insufficient antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 5, 6, and 8 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Korea, 1020100061429[13]; KIPO and EPO machine translations provided previously) in view of Olsen (2011/0109158; cited herewith).
Lee (KR, ‘429) reveals e.g., in FIG. 2[14]:
per claim 1, a zero emission onboard charging system for a vehicle [e.g., as shown in FIG. 2], comprising:
at least one wheel [e.g., 50, 50’, 60, 60’];
at least one pulley [e.g., while chains (70) and chainrings/sprockets are shown in FIGS. 2 and 4 for driving the alternators 80, Lee (KR, ‘429) himself suggests at paragraph [0075], claim 4, etc. replacing the depicted components with pulleys and a belt, for belt operation of the alternators 80, which it would have been obvious for one or ordinary skill in the art to do, e.g., as a substitution of art-recognized equivalents for the same purpose (MPEP 2144.06, II.), etc., with the examiner hereby taking Official Notice that an “alternator” is a type of AC generator, as is well-known and fully conventional15] attached to the at least one wheel [e.g., via front- and rear- wheel shafts [axles] 51, 61] and configured to be attached by belts [e.g., at each wheel, for example; e.g., FIG. 2] to at least one belt driven generator [e.g., the alternators 80];
the at least one belt driven generator [e.g., the alternators 80, with belt drive being suggested e.g., in claims 4, 8, etc., and with the examiner understanding that an “alternator” is a generator that generates AC voltage] configured to be driven by the belts [e.g., at each wheel, for example; e.g., FIG. 2] attached to the at least one pulley [e.g., as shown/suggested in FIG. 2];
an inverter [e.g., the charging controller 11, implemented/modified as described herein below] electrically connected to and configured to receive a charge from the at least one belt driven generator [e.g., as shown in FIG. 2];
a charging port [e.g., by which charge is supplied to the batteries of the battery pack 10 from (e.g., an output of) the charging controller 11] electrically connected to and configured to receive the charge from an output of the inverter; and
a charge input [e.g., the inputs (e.g., terminals) of the batteries in the battery pack 10] electrically connected to and configured to receive the charge output from the charging port [e.g., the charge output from (e.g., the output of) the charging controller 11], the charge input being further configured to supply the charge to a primary battery that supplies power to an electric motor to operate the vehicle [e.g., the dual battery pack 10 in Lee (KR, ‘429) where one battery is charged using electricity being supplied from the alternator 80 while the other battery is discharged, with the AC induction motor 30 being operated using the other battery, and then the charged battery is used to drive the AC induction motor 30 (if necessary) by switching the electrical connection; see page 12, second to last full paragraph of the KIPO machine translation; see also paragraph [0057] in the EPO machine translation];
Lee (KR, ‘429) may not expressly reveal that the charging controller 11 is or includes an “inverter”, or explicit references to the charging port, charge input, charge cable, charge box, etc., although the examiner understands these elements to merely reflect wholly generic components for transferring electrical charge e.g., from the (output of) inverter to the (input of) the (primary) battery, and/or from one recited device to another, etc., with no disclosed structure that is not fully conventional for transferring electrical charge.
However, in the context/field of converting vehicle-stored (kinetic) energy into electrical energy where the vehicle is a plug in (FIG. 15) electric vehicle with an electric motor (FIG. 12A), Olsen (‘158) teaches that the vehicle may be connected to home/grid line voltage (“[t]ypically 110VAC/220VAC”; FIG. 14) by means of an “Inverter/Charger (DC/AC)” (FIG. 2) that functions to i) receive DC or AC charge from a (vehicle mounted; FIG. 2) generator and/or (wheel/axle driven; FIG. 11) alternator, ii) receives or supplies (uploads or downloads) AC line voltage from/to the home or grid (FIG. 2), and iii) receives or supplies DC voltage from/to storage cells (battery) mounted to the vehicle (e.g., for charging or extracting energy to/from the storage cells), e.g., thereby allowing a) kinetic energy to be extracted from the vehicle during braking for charging of the storage cells (e.g., paragraphs [0062]ff), and b) energy to be uploaded to the vehicle from the utility/power grid connection (FIG. 20E) and downloaded from the vehicle to the utility/power grid connection (FIG. 20E), wherein for connecting the vehicle-mounted generator/alternator, the storage cells, and the line/grid voltage to the Inverter/Charger (as shown in FIG. 2), which the examiner annotates below, merely for ease of reference:

    PNG
    media_image2.png
    611
    925
    media_image2.png
    Greyscale

In the above sketch, the claimed “charging port” is the input/output connection of the Inverter/Charger from/to the Storage Cell Power Bus, the “charge input” is/are the terminals of the Storage Cell(s), the “charge cable” is the Storage Cell Power Bus which (in vehicles) was conventionally or obviously would have been implemented using cables, and the “charging box” is the input of the Inverter/Charger from the Vehicle Power Bus that receives generator/alternator charge (and/or the input/output from/to the grid), including if necessary any necessary or obvious housing/enclosure (as a “box”) that would have obviously enclosed the (active) Inverter/Charger, which the input(s) obviously would have obviously been formed in and traversed.
It would have been obvious at the time the application was filed to implement or modify the Lee (KR, ‘429) electric vehicle equipped with self-generation device so that the charging controller 11 was configured as an “Inverter/Charger”, as taught by Olsen (‘158), that was electrically connected e.g., with the alternators 80 and the batteries of the battery pack 10 by means of a charging port, a charge input, a charge cable, and a charging box (e.g., an obvious box-shaped enclosure for the Inverter/Charger), in the manner taught by Olsen (‘158), in order that the Inverter/Charger of Olsen (‘158), operating as the charging controller 11 of Lee (KR, ‘429), would be suitable and effective to properly convert voltages (such as DC/AC voltages) to enable the charging of the (DC) battery pack 10 using (AC) voltage from the alternators 80, as desired by Lee (KR, ‘429) himself and as taught by Olsen (‘158), to enable charging of the (DC) battery pack 10 (by uploading energy) using the external (220V) power (e.g., grid power) provided for charging the vehicle, as desired by Lee (KR, ‘429) himself and as taught by Olsen (‘158), and to additionally enable the downloading of recovered vehicle kinetic energy from the (DC) battery pack 10 to the external power source/grid, as specifically taught by Olsen (‘158), e.g., when the battery pack 10 had been fully charged e.g., by the alternators 80 (as taught by Olsen (‘158) e.g., at paragraphs [0073]ff), in order that the vehicle battery pack might be charged by both self-generation and by external (220V) power while also permitting the battery pack to supply power extracted from the vehicle’s kinetic energy to the grid, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
For example only, the system shown in FIG. 2 of Lee (KR, ‘428) would have obviously been implemented in this manner, according to the teachings of Olsen (‘158), as sketched by the examiner below:

    PNG
    media_image3.png
    837
    889
    media_image3.png
    Greyscale

As such, the implemented or modified Lee (KR, ‘429) electric vehicle equipped with self-generation device would have rendered obvious:
per claim 1, . . .  an inverter [e.g., the Inverter/Charger (DC/AC) as taught in FIGS. 2, etc., in Olsen (‘158)] electrically connected to and configured to receive a charge from the at least one belt driven generator [e.g., the alternators 80 (as AC generators) in Lee (KR, ‘429); and/or the Generator or Alternator in FIGS. 2, etc. in Olsen(‘158)];
a charging port [e.g., the connections at charging controller 11 of Lee (KR, ‘429), implemented as the Inverter/Charger as taught by Olsen (‘158), for obviously electrically connecting with the (batteries of the) battery pack 10, in Lee (KR, ‘429)] electrically connected to and configured to receive the charge from an output of the inverter [e.g., from the charge that the Inverter/Charger would provide (e.g., from the grid/external power source) for charging the battery pack 10 (e.g., using the grid/external power source’s 110V/220V)]; and
a charge input [e.g., the conventional battery terminals which would have obviously been used, in Lee (KR, ‘429) and Olsen (‘158), for providing (generated/external) charge to, and/or downloading (to the grid) charge from as taught by Olsen (‘158), the battery pack 10, as desired and taught by Lee (KR, ‘429)] electrically connected to and configured to receive the charge output from the charging port, the charge input being further configured to supply the charge to a primary battery that supplies power to an electric motor to operate the vehicle [e.g., to the batteries in the battery pack 10 of Lee (KR, ‘429), as described above];
per claim 2, depending from claim 1, wherein the vehicle is an electric vehicle, and wherein the charge is 110 volts, 220 volts or 240 volts [e.g., 220 V, as taught by Lee (KR, ‘429) for the external supply shown in FIG. 2, and/or 110VAC or 220VAC as taught by Olsen (‘158) for line voltage (e.g., FIGS. 15, 16A, etc.)];
per claim 3, depending from claim 2, wherein the at least one generator is a belt drive generator  and is powered by at least one pulley connected to a wheel on the electric vehicle when the at least one wheel is rotated [e.g., as taught by Lee (KR, ‘429), with the pulleys taught in claims 4, 8,paragraph [0075], etc.];
per claim 5, depending from claim 1, further comprising:
a secondary battery electrically connected to and configured to receive charge from the invertor [e.g., the second battery (see FIG. 2) in the battery pack 10, as taught by Lee (KR, ‘429)];
wherein each of the primary battery and the secondary battery is a lithium ion battery and is rated at 60 kilohertz [e.g., when obviously at least three storage cells (see FIG. 14) of 20 kWhr each (paragraph [0128]), as taught by Olsen (‘158), were used as the batteries in the battery pack 10 of Lee (KR, ‘428), in order to increase capacity (FIG. 14)];
per claim 6, depending from claim 5, further comprising:
a charging cable electrically connected to the output of the inverter, the charge cable being configured to directly output the charge from the inverter to the charge input [e.g., as shown in FIG. 2 in Lee (KR, ‘429), e.g., implemented as sketched and described by the examiner above]; and
a charging box [e.g., constituted by the input(s) of the charging controller 11 in FIG. 2 in Lee (KR, ‘429), e.g., implemented as sketched and described by the examiner above] configured to supply the charge to the inverter that supplies the output of the charge to the secondary battery [e.g., as described above (e.g., vis-à-vis claim 1) with reference to the dual battery pack 10 in Lee (KR, ‘429)];
per claim 8, depending from claim 6, wherein the charging box is further configured to electrically connect to the charging port [e.g., the input of the (DC/AC) Inverter/Charger in Olsen (‘158) is obviously connected to the output of the Inverter/Charger, e.g., in order to perform inverting, charging, etc.] and to supply the charge to the charging port [e.g., in supplying charge (from the charging controller 11 implemented as the Inverter/Charger) to the battery pack 10] while the vehicle is stationery to recharge the primary battery [e.g., for charging the (batteries of the) battery pack 10 with the charge generated by the alternators 80, as desired/taught by both Lee (KR, ‘429) and Olsen (‘158)];
per claim 9, a zero emission onboard charging system for a vehicle, comprising: 
at least one wheel [e.g., 50, 50’, 60, 60’ in Lee (KR, ‘429)]; 
at least one pulley attached to the at least one wheel and configured to be attached by belts to at least one belt driven generator [e.g., while chains (70) and chainrings/sprockets are shown in FIGS. 2 and 4 of Lee (KR, ‘429) for driving the alternators 80, Lee (KR, ‘429) himself suggests at paragraph [0075], claim 4, etc. replacing the depicted components with pulleys and a belt, for belt operation of the alternators 80, which it would have been obvious for one or ordinary skill in the art to so use, e.g., as a substitution of art-recognized equivalents for the same purpose (MPEP 2144.06, II.), etc., with the examiner hereby taking Official Notice that an “alternator” is a type of AC generator, as is well-known and fully conventional]; 
the at least one belt driven generator [e.g., the alternators 80 in Lee (KR, ‘429), with belt drive being suggested e.g., in claims 4, 8, etc., and with the examiner understanding that an “alternator” is a generator that generates AC voltage] configured to be driven by the belts [e.g., at each wheel, for example; e.g., FIG. 2 or Lee (KR, ‘429)] attached to the at least one pulley [e.g., as shown/suggested in FIG. 2 or Lee (KR, ‘429)]; 
an inverter [e.g., the Inverter/Charger (DC/AC) as taught in FIGS. 2, etc., in Olsen (‘158)] electrically connected to and configured to receive a charge from the at least one belt driven generator [e.g., from the alternators 80 (as AC generators) in Lee (KR, ‘429); and/or from the Generator or Alternator in FIGS. 2, etc. in Olsen(‘158)] and output the charge; and 
a secondary battery [e.g., one battery of the (dual) battery pack 10 in Lee (KR, ‘429)] configured to receive the charge output from the inverter [e.g., from the Inverter/Charger as described by Olsen (‘158) as used to implement the charging controller 11 of Lee (KR, ‘429), as described above] and to supply power to an electric motor to operate the vehicle based on the output charge [e.g., for example only, as described at paragraph [0057] in Lee (KR, ‘429)];
per claim 10, a  zero emission onboard charging system for a vehicle, comprising: 
at least one wheel [e.g., 50, 50’, 60, 60’ in Lee (KR, ‘429)]; 
at least one pulley attached to the at least one wheel and configured to be attached by belts to at least one belt driven generator [e.g., while chains (70) and chainrings/sprockets are shown in FIGS. 2 and 4 of Lee (KR, ‘429) for driving the alternators 80, Lee (KR, ‘429) himself suggests at paragraph [0075], claim 4, etc. replacing the depicted components with pulleys and a belt, for belt operation of the alternators 80, which it would have been obvious for one or ordinary skill in the art to so use, e.g., as a substitution of art-recognized equivalents for the same purpose (MPEP 2144.06, II.), etc., with the examiner hereby taking Official Notice that an “alternator” is a type of AC generator, as is well-known and fully conventional]; 
the at least one belt driven generator [e.g., the alternators 80 in Lee (KR, ‘429), with belt drive being suggested e.g., in claims 4, 8, etc., and with the examiner understanding that an “alternator” is a generator that generates AC voltage] configured to be driven by the belts [e.g., at each wheel, for example; e.g., FIG. 2 or Lee (KR, ‘429)] attached to the at least one pulley [e.g., as shown/suggested in FIG. 2 or Lee (KR, ‘429)]; 
an inverter [e.g., the Inverter/Charger (DC/AC) as taught in FIGS. 2, etc., in Olsen (‘158)] electrically connected to and configured to receive a charge from the at least one belt driven generator [e.g., from the alternators 80 (as AC generators) in Lee (KR, ‘429); and/or from the Generator or Alternator in FIGS. 2, etc. in Olsen(‘158)]; 
a charge cable [e.g., an obvious (in vehicle systems) cable implementing the storage cell power bus as shown/taught in conjunction with FIGS. 2, etc. in Olsen (‘158), and connecting the charging controller 11 (implemented as the Inverter/Charger) to the battery pack 10 in Lee (KR, ‘429), as sketched by the examiner above] connected to an output of the inverter [e.g., to the Inverter/Charger, as taught by Olsen (‘158), implementing the charging controller in Lee (KR, ‘429)], 
the charge cable being configured to receive an output of the charge from the inverter [e.g., as the storage cell power bus does in FIGS. 2, etc. of Olsen (‘158)]; and 
a charge input [e.g., the battery terminals, as shown in FIGS. 2, etc. of Olsen (‘158), and as obviously used in conjunction with the (batteries of the) battery pack 10 in Lee (KR, ‘429)] electrically connected to and configured to receive the charge output from the charge cable, the charge input being further configured to supply the charge to a primary battery [e.g., one battery of the (dual) battery pack 10 in Lee (KR, ‘429)] that supplies power to an electric motor to operate the vehicle [e.g., as shown in FIG. 2 of Lee (KR, ‘429), and as described at paragraphs [0057], etc.];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the Gilchrist literature (1947) reveals that an “alternator” is a type of “a-c generator” (Conclusions) that was effective to replace d-c generators (previously known as “dynamos”) in vehicles.
Kuphaldt (2014) reveals at page 6 a conventional and previously ubiquitous automotive circuit for charging a battery with a DC generator (e.g., a “dynamo”, as they were called, before the advent of the alternator), reproduced below/on the next page by the examiner:

    PNG
    media_image4.png
    419
    984
    media_image4.png
    Greyscale

Nakamura et al. (Honda R&D, 2004) reveals technical details regarding the quiet running EM7000is dual-voltage inverter generator that outputs 120 or 240 VAC (Table 6).
The Honda generator utilizes an engine-powered alternator (that is, an AC generator) the output from which is subjected to regulation and rectification to DC (FIG. 3) followed by inversion back to AC and filtering in order to produce [e.g., through parallel or series connection of inverted AC waveforms] the 120 or 240 VAC output.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




[This part of the page intentionally left blank.]



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 This (new) statement is apparently internally inconsistent when it comes to power generation, since a “pure sine wave” is conventionally AC, and is not DC, in the power generation field.  See e.g., the sine waves in the literature cited herewith (e.g., Portela, 2008).
        2 Quoting the rule section:
        “(d)(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
        3 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        4 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        5 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        6 Applicant apparently (?) uses primary and secondary merely to distinguish one rechargeable battery from another, and not the way such terms are often used in this art (e.g., to distinguish non-rechargeable batteries from rechargeable batteries).
        7 The examiner understands the “charge cable” associated with the “direct charge input” cannot be the Level 2 charge cable described at paragraph [0035], since that paragraph specifically provides (the) two endpoints of the Level 2 charge cable as “the inverter input” and the “belt driven generator”, in contrast to newly supplied FIG. 4.
        8 For example, what is being inverted, and under what circumstances?
        9 For example, how might the inverter supply inverted (i.e., AC) charge/energy/power to a battery, if it does?
        10 See e.g., MPEP 2111:
        “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
        
        The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). . . .”
        
        11 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        12 See e.g., the 16 March 2022 substitute specification at page 9.
        13 On the cover sheet of the document copy provided with the previous Office action, the document number omits the leading “10” (e.g., the document number is presented as, “KR20100061429 (A)”).
        14 FIG. 2 from Lee (KR, ‘429) is reproduced below/on the next page:
        
        
    PNG
    media_image1.png
    753
    1113
    media_image1.png
    Greyscale

        
        15 See e.g., the Gilchrist and Portela literature cited herewith in support of this Official Notice.